Defendant appeals from a judgment of the County Court, Queens County, convicting him, after trial, of the crimes of grand larceny in the first degree and possessing a dangerous weapon, and from the sentence imposed. Judgment unanimously affirmed. The matters claimed to constitute error did not affect the substantial rights of appellant. (Code Grim. Pro., § 542.) No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Schmidt, Beldock, Murphy and Ughetta, JJ.